DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 11/18/2021.  Claims 1-20 are pending. 
Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered but they are moot due to new rejections due to the amendments. 
The applicant argued that 112 rejections are moot due to the amendments.
Upon further review, the examiner respectfully disagrees. Please review the new rejection. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/320,900, filed on 12/21/2016.
However, the foreign patent upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1-20 of this application. In particular, .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and corresponding dependent claim 2-14) recites “one or more inputs…one or more other inputs….the one or more other inputs….for each of the one or more inputs…”  It is unclear if each of these limitations refers to the first instance of one or more inputs.  Furthermore, if the presence or absence of obstruction in a second field of view then the last instance with each of the one or more inputs is unclear as it stated one or more other inputs for the presence or absence.  

Claim 1 (and corresponding dependent claim 2-14) and 15 (and corresponding dependents 15-19) and 20 recite “based on the detection of the obstruction…” in line 19 

Claims 2, 3 and 16 recite the limitation "the speed" in line 4 (claim 2 and 3) and line 2 (claim 16).  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-5 and 17-18 recite the limitation "the location" in line 4 (claim 4) and line 2 (claim 17). There is insufficient antecedent basis for this limitation in the claim.

Claims 6 and 19 recite the limitation "the mode" in line 4 (claim 6) and line 2 (claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 12 recite the limitation "the presence in a third field of view" in line 4 (claim 4) and line 6 (claim 19).  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is unclear as it recites one or more sensors while claim 1 recites inputs.  It is also repeating the limitation of capturing image data.  
Claim 9 recites the limitation "the one or more sensors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 15 recites the limitation "the presence" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 15 recites “one or more other sensors...”  The claim is unclear as there are no sensors in the claim prior to this limitations.

Claim 20 is unclear as it recites inputs to provide the captured image data …a display configured to display the image data…to perform the method of claim 15.” Claim 15 recites “receiving captured mage data …one or more other sensors...displaying the image data. 
Also please see the inconsistency between the captured image data and the image data. 
Claim 20 recites both inputs and sensors.  
The examiner suggests removing the inputs and display limitation from claim 20 as it contradicts claim 15 limitations.
It is also noted that the applicant’s claim would not have as many clarity issues if it was written for claim 20 instead of claim 20 including claim 15. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



December 7, 2021